ON APPLICATION FOR ADMISSION TO THE BAR
PER CURIAM.
Petitioner, Shawn Lindsay, successfully passed the essay portion of the February 2002 Louisiana bar examination. The Committee on Bar Admissions (“Committee”) subsequently refused to certify petitioner’s good moral character because he failed to provide an accurate response to a question on the bar exam application.1 Petitioner then applied to this court, seeking admission to the practice of law. In response to that application, we appointed a commissioner to take evidence concerning petitioner’s character and fitness. In re: *1039Lindsay, 02-1701 (La.6/27/02). After hearing evidence in the case, the commissioner filed his report with this court, recommending that petitioner be admitted to the practice of law. In his report, the commissioner found that petitioner proved by clear and convincing evidence “that he has the proper character and fitness to be a member of the Bar.” The commissioner specifically observed that petitioner admitted his mistake, regretted the incident, and has learned from it.
After reviewing the evidence and considering the law, we conclude petitioner is eligible to be admitted to the practice of law in Louisiana.
ADMISSION GRANTED.

. The question inquires about previous arrests. Petitioner gave a negative response to the question, when in fact he had been arrested in Georgia in 1995 on a misdemeanor charge that was later dismissed.